DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the species restriction (election) requirement in the reply filed on 11/29/2022.  The applicant argues that the subject of the claims 5 and 2-3 contain a common technical feature of data structures.  The applicant also argues that the data structure of claims 2-3 is about how data is structured, and the data structure of claim 5 relates to how data is formatted, and therefore not incompatible alternatives.
The arguments for claim 5 are convincing and claim 5 is rejoined herein.   The restriction on claims 14-25 are not traversed, and therefore the restriction is made final herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

IT is noted that claims 1-13 are considered eligible subject matter. Even if the claims could be interpreted as an abstract idea, the claims contain limitations regarding a practical application, i.e. synthetic views/ virtual viewing.  Claim 13 claims a computer readable medium, and the only disclosure of the PGPub regarding “medium” is a non-transitory, machine-readable storage medium in paragraph 136 of the PGPub, and thus the “computer readable medium” of claim 13 can only be interpreted as a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the extrinsics and intrinsics" in line 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 recite the limitation "the viewpoint of the virtual camera" in line 5 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 recite the limitation "the voxel surfaces" in line 7 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 recite the limitation "the part of the scene" in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 recite the limitation "that voxel" in lines 11 and 12, respectively.  It is unclear as to what “that” is referring to.
Claims 1 and 13 recite the limitation "the averaged pose" in lines 11 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 recites the limitation "the images" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the voxel" in line 5.  It is unclear as to which voxel the applicant is referring to.  The examiner believes the applicant intends to claim “the at least one voxel”.
Claim 2  recites the limitation "the image captured by the camera pair identified for the sub-voxel surface" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the sub-voxel surfaces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The applicant only previous claims a sub-voxel surface (not multiple).
Claim 4 recites the limitation "the depth resolution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the other camera pair" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the images captured by the pair of cameras…therewith" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the principal points" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the voxels" in line 7.  It is unclear as to which voxels the applicant is referring to.
Claim 7 recites the limitation "those voxels" in the last line.  It is unclear as to what “those” is referring to.
Claim 8 recite the limitation “that voxel” in line 3.  It is unclear as to what “that” is referring to.
Claim 8 recites the limitation "the weighing" in line 4.  It is uncelar as to which weighing the applicant is referring to; please keep terms consistent.
Claim 8 recites the limitation "the epipolar diagonal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "that camera pair" in line 5.  It is unclear as to what “that” is referring to.
Claim 8 recites the limitation "that surface" in lines 6-7.  It is unclear as to what “that” is referring to.
Claim 8 recites the limitation "that voxel surface" in the last line.  It is unclear as to what “that” is referring to.
Claim 9 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the principal points" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recite the limitation “the voxel” in line 3.  It is unclear as to which voxel the applicant is referring to.
Claim 9 recites the limitation "the sub-voxel" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the space" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the order" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the spherical harmonic function" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "that voxel " in the last line.  It is unclear as to what “that” is referring to.
Claim 11 recites the limitation "the parts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the occluded surfaces" in line 9-10.  It is unclear as to what occluded surfaces the applicant is referring to.  The examiner believes the applicant intends to claim “the one or more occluded voxel surfaces”
Claim 11 recites the limitation "the camera for which…object" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1 and 13 contain allowable subject matter regarding generating a reconstruction of the claimed scene from the viewpoint of the virtual camera, of which extrinsics and intrinsics are obtained, based on images captured by the cameras of the identified at least one camera pair, the identified at least one camera pair being identified based on the accessed data structure and being suitable for reconstructing the scene from the viewpoint of the virtual camera, and identifying at least one voxel within the field of view of the virtual camera and a corresponding voxel surface oriented toward the virtual camera based on the extrinsics and the intrinscis, wherein the data structure is accessed as claimed and is defined as claimed and voxel surfaces being associated with the camera pair identifiers, wherein the camera pair identifiers are as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892.
o



CLAIMS  
1. A method of generating a 3D reconstruction of a scene, the scene comprising a plurality of cameras positioned around the scene, the method comprising: obtaining the extrinsics and intrinsics of a virtual camera within a scene; accessing a data structure so as to determine at least one camera pair that is to be used in reconstructing the scene from the viewpoint of the virtual camera; wherein the data structure defines a voxel representation of the scene, the voxel representation comprising a plurality of voxels, at least some of the voxel surfaces being associated with respective camera pair identifiers; wherein each camera pair identifier associated with a respective voxel surface corresponds to a camera pair that has been identified as being suitable for obtaining depth data for the part of the scene within that voxel and for which the averaged pose of the camera pair is oriented towards the voxel surface; identifying, based on the obtained extrinsics and intrinsics of the virtual camera, at least one voxel that is within the field of view of the virtual camera and a corresponding voxel surface that is oriented towards the virtual camera; and identifying, based on the accessed data structure, at least one camera pair that is suitable for reconstructing the scene from the viewpoint of the virtual camera, and generating a reconstruction of the scene from the viewpoint of the virtual camera based on the images captured by the cameras in the identified at least one camera pair.  
2. A method according to claim 1, wherein the data structure is a hierarchical data structure, each successive layer within the hierarchical data structure corresponding to a successive sub-division of the voxels in the voxel representation, at least some of the voxels in the voxel representation being divided into sub-voxels; the method further comprising, identifying, for a sub-voxel within the voxel identified as being within the field of view of the virtual camera, a corresponding sub-voxel surface that is oriented towards the virtual camera; and identifying, based on the accessed data structure, a corresponding camera pair identifier associated with the identified sub-voxel surface, and generating a reconstruction of the scene from the viewpoint of the virtual camera based on the images captured by the camera pair identified for the sub- voxel surface.  
3. A method according to claim 2, comprising iterating over at least some of the layers in the hierarchical data structure so as to identify a camera pair identifier associated with at least some of the sub-voxel surfaces forming the voxel identified as being within the field of view of the virtual camera; wherein the number of iterations is determined based on the intrinsics and / or extrinsics of the virtual camera.  
4. A method according to claim 1, wherein at least some of the voxel surfaces are associated with one or more respective camera pair identifiers and corresponding weightings, the weighting for each camera pair identifier providing an indication of the depth resolution that can be obtained for the corresponding camera pair; and wherein the method further comprises: identifying, for the voxel surface identified as being oriented towards the virtual camera, a corresponding camera pair identifier having the highest weighting relative to the other camera pair identifiers associated with the voxel surface; and generating a reconstruction of the scene from the viewpoint of the virtual camera based on the images captured by the pair of cameras identified as having the highest weighting associated therewith.  
5. A method according to claim 1, wherein the data structure comprises a look-up table, each entry in the look-up table defining a respective voxel of the voxel representation.  
6. A method according to claim 1, wherein at least some of the voxel surfaces defined in the voxel representation are further associated with a respective parameter indicating at least one of: i. an averaged pose of one more camera pairs providing depth coverage of the corresponding voxel surface; ii. an epipolar diagonal of one or more camera pairs providing depth coverage of the corresponding voxel surface; and iii. the principal points of one or more camera pairs providing depth coverage of the corresponding voxel surface.  
7. A method according to claim 1, further comprising: obtaining the extrinsics and intrinsics of each camera positioned around the scene; determining, based on the obtained extrinsics and intrinsics of the cameras, a depth coverage of respective camera pairs, the depth coverage of a respective camera pair corresponding to the field of view of a depth camera that the depth camera pair corresponds to; and generating the data structure by dividing the scene into a plurality of voxels based on the determined depth coverage, at least some of the voxels corresponding to voxels for which depth data can be obtained for one or more surfaces of those voxels.  
8. A method according to claim 7, wherein generating the data structure comprises: determining, for each voxel, a respective weighting associated with at least one camera pair providing depth coverage of that voxel; wherein the weighting for each camera pair is determined based on at least one of the epipolar diagonal and principal points associated with that camera pair; determining, for respective surfaces of each voxel, a camera pair that is oriented towards that surface; and assigning, to each voxel surface, a camera pair identifier that corresponds to the camera pair determined as having the highest weighting and being oriented towards that voxel surface.  
9. A method according to claim 7, wherein generating the data structure comprises: determining whether the distance between the principal points of a camera pair providing depth coverage of a voxel is less than a dimension of the voxel, and based on a positive determination, sub- dividing the voxel further; and determining for the sub-voxel, a camera pair having the highest weighting and that is oriented towards a surface of the sub-voxel.  
10. A method according to claim 7, wherein dividing the volume into voxels comprises dividing the space in accordance with one or more spherical harmonic functions, the size of each voxel being inversely proportional to the order of the spherical harmonic function used to define that voxel.  
11. A method according to claim 1, comprising: detecting an object as occluding at least some of the scene for at least one of the cameras positioned around the scene; identifying one or more voxel surfaces in the data structure as corresponding to the parts of the scene occluded by the object; determining whether any of the camera pair identifiers associated with the one or more occluded voxel surfaces correspond with the at least one camera for which at least some of the scene is occluded; and in response to a positive determination, filtering from the data structure, for the occluded surfaces, the camera pair identifiers determined as corresponding with the camera for which at least part of the scene is occluded by the object.  
12. A method according to claim 1, comprising displaying the generated reconstruction of the scene from the viewpoint of the virtual camera at a display.  
13. A computer readable medium having computer executable instructions adapted cause a computer system to perform a method of generating a 3D reconstruction of a scene, the scene comprising a plurality of cameras positioned around the scene, the method comprising: obtaining the extrinsics and intrinsics of a virtual camera within a scene; accessing a data structure so as to determine at least one camera pair that is to be used in reconstructing the scene from the viewpoint of the virtual camera; wherein the data structure defines a voxel representation of the scene, the voxel representation comprising a plurality of voxels, at least some of the voxel surfaces being associated with respective camera pair identifiers; wherein each camera pair identifier associated with a respective voxel surface corresponds to a camera pair that has been identified as being suitable for obtaining depth data for the part of the scene within that voxel and for which the averaged pose of the camera pair is oriented towards the voxel surface; identifying, based on the obtained extrinsics and intrinsics of the virtual camera, at least one voxel that is within the field of view of the virtual camera and a corresponding voxel surface that is oriented towards the virtual camera; and identifying, based on the accessed data structure, at least one camera pair that is suitable for reconstructing the scene from the viewpoint of the virtual camera, and generating a reconstruction of the scene from the viewpoint of the virtual camera based on the images captured by the cameras in the identified at least one camera pair.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        12/13/2022